Chief Justice.
The practice has been invariably to issue a commission when the intention was to take depositions out of the state, unless in the cases where a special rule for the purpose was agreed to by the parties. A general rule to take depositions before any judge or justice of the peace is confined to the state. If the party designs under his rule to take depositions out of the state, he must have it so expressed in the rule. The depositions *423in the present case are not warranted by the rule under which they were taken and cannot therefore be read.
Per Curiam.
Depositions rejected.